Citation Nr: 1137025	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a kidney disorder. 

2.  Entitlement to service connection for a kidney disorder other than end stage renal disease, to include as secondary to hypertension. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a kidney disorder.

5.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971 with subsequent service with the Air Force Reserve and New Jersey Air National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

At his hearing, the Veteran raised the issue of entitlement to service connection for end stage renal disease and requested that it be treated as separate from the claim for service connection for a kidney disorder currently on appeal.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All the issues on appeal, with the exception of the claim to reopen a previously decided claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1999, the RO denied service connection for glomerulonephritis claimed as a kidney disorder.  The Veteran did not perfect an appeal to the denial of his claim and the decision became final.

2.  Since October 1999, evidence has been received that is new, not cumulative, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the final disallowed claim for service connection for a kidney disorder.  38 U.S.C.A. §§ 5108,7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable nature of the Board's decision to reopen the claim, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant, to the extent that such duties relate to the reopening of the claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), is not prejudicial to the Veteran.

In an October 1999 rating decision, the RO denied service connection for a kidney disorder characterized as glomerulonephritis.  The RO found that the evidence of record did not establish that the Veteran's diagnosed kidney disorder was incurred or aggravated during active duty service to include the Veteran's claimed radiation exposure.  The Veteran did not perfect an appeal to the October 1999 denial, and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

A claim which has been denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
  
The evidence received since the October 1999 rating decision includes the Veteran's statements and July 2011 testimony contending that his current kidney disorder was incurred secondary to hypertension.  A July 2011 private medical record also characterizes the Veteran's current kidney disorder as hypertensive nephrosclerosis, implying a relationship between the two disabilities.  The Veteran is also seeking service connection for hypertension, and the evidence of a link between the two disabilities is considered new evidence as it was not previously considered.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim, i.e. a possible nexus between the current kidney condition and a claimed service-connected disability.  Therefore, and to this extent only, the petition to reopen the claim for service connection for a kidney disorder is reopened and the Board will remand the claim for further development as discussed below.


ORDER

As new and material evidence has been presented or secured, the claim of service connection for a kidney disability is reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the Veteran's claims for service connection.  Initially, the Board notes that the Veteran's contentions regarding his claim for hypertension are twofold.  First, he contends that the disability was incurred due to chemical and possible herbicide exposure during active duty service in Korea.  Second, he contends that the disability's onset occurred during his service with the Air Force Reserve and during a period of active duty service for training (ACDUTRA) in 1986.  

The Veteran's statements regarding the history and onset of hypertension have not been consistent throughout the claims period.  While undergoing private treatment in January 2002 he reported the onset of hypertension in 1970, however, his more recent statements indicate the disability began in the 1980s.  In any event, records of reserve service contain some evidence of hypertension.  He manifested slightly elevated blood pressure during an April 1986 periodic reserve examination, and was noted to have taken blood pressure medication since March 1986.  Personnel records also confirm that the Veteran served 15 days of active duty during the period between January and July 1986.  Unfortunately, there has been no attempt to determine the actual days of the Veteran's active service during this period and the Board finds that development in this area is necessary. 

Additionally, the Veteran should be provided a VA examination to determine the etiology of his claimed hypertension, kidney disability, and psychiatric disorder.  The record indicates that he was provided what appears to be a Compensation and Pension (C & P) examination in August 2004, although the examination report contains no medical opinions addressing the etiology of the disabilities on appeal.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, an additional VA examination is necessary to determine the nature and etiology of the claimed disabilities. 

In July 2011, the Veteran submitted a clinical abstract from his private nephrologist, Dr. Alejandro Sese, Jr.  No other records from this physician were received or requested.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran should be contacted and asked to provide a medical release to allow for VA to obtain complete records from Dr. Sese.  

Finally, in November 2008 the Veteran indicated that he was appealing the issue of entitlement to service connection for gout which was denied in the September 2008 rating decision.  He has not been provided a SOC in response to his disagreement and remand is required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a SOC to the appellant and his representative on the issue of entitlement to service connection for gout.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's National Guard and Reserve units, and any other agency deemed appropriate, and request clarification regarding whether the Veteran served any days of ACDUTRA during March and April 1986.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken. 

3.  Provide the Veteran a medical release form and request that he execute it to authorize VA to obtain medical treatment records his private nephrologist, Dr. Sese and any other physicians identified by the Veteran.

4.  Obtain records of treatment from Dr. Sese and any other private doctors identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

5.  Afford the Veteran a VA examination(s), with an appropriate examiner(s), to determine the nature and etiology of the claimed disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

If the Veteran is unable to report for a VA examination due to health concerns, the claims folder should still be provided to a VA examiner who should answer the questions posed by the Board below. 

All tests and studies deemed necessary by the examiner(s) should be performed.  Based on a review of the claims file, including active service and reserve records, the examiner is requested to offer an opinion on the following questions:

a)  is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to any incident of his active service, to include his claimed exposure to chemicals and herbicides in Korea in 1968? 

b)  is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension had its onset in March/April 1986?

c)  what are the Veteran's specific kidney disorders? The examiner is notified that the Veteran is currently pursuing two separate claims for service connection involving his kidneys.  The claim currently before the Board is limited to all kidney conditions except for end stage renal disease.

d)  is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed kidney disorders are etiologically related to any incident of the Veteran's active service or are caused or aggravated by the Veteran's claimed hypertension?

e)  What are the Veteran's specific psychiatric disorders?  Is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active service or are caused or aggravated by the Veteran's claimed kidney disability?

A complete rationale should be provided for all expressed opinions.

6.  Readjudicate the claims on appeal including the claim for service connection for gout if the appeal is perfected by the Veteran.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


